DETAILED ACTION

1. It is hereby acknowledged that 17/326415 the following papers have been received and placed of record in the file: Remark date 07/28/21  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

.”


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. Claims 34-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,044,348.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate with user-accessed application via a data-driven connection.  The main difference is U.S. Patent 11,044,348 explains rendering of an integrated interface by the user-accessed application, integrated interface comprising an embedded app engagement element associated with the embedded app data object, which would be obvious for functionality of application(s).   

Instant Application (17/326415)                		   U.S. Patent (US 11,044,348) 
34. | (New) An apparatus comprising at least one processor and at least one non- transitory memory including computer-coded instructions thereon, the computer coded instructions, with the at least one processor, configure the apparatus to:
identify, by a user-accessed application via a data-driven connection, an embedded app data object maintained by an embedded application, wherein the data-driven connection authorizes an embedded app user account to enable access to functionality for updating the embedded app data object via the user-accessed application; (see paragraph 
 receive, by the user-accessed application, user interaction with an embedded app engagement element, the user interaction indicating update of the embedded app data object; 
and cause updating, by the user-accessed application via interaction with the embedded application utilizing the data-driven connection, of the embedded app data object.

1. (Original) An apparatus comprising at least one processor and at least one non-transitory memory including computer-coded instructions thereon, the computer coded instructions, with the at least one processor, configure the apparatus to:
initiate, via a user-accessed application, a data-driven connection with an embedded application, wherein a first executable code base defining the user-accessed application is at least partially distinct from a second executable code base defining the embedded application;
identify, via the data-driven connection, an embedded app data object that is (1) maintained by the embedded application and (2) structured for processing via the user-accessed application, and
wherein the embedded application corresponds to a user-accessed app representation maintained within the user-accessed application; and
cause rendering of an integrated interface by the user-accessed application, the integrated interface comprising an embedded app engagement element associated with the embedded app data object, wherein, in response to user interaction with the embedded app engagement element, the apparatus enables managing of the embedded app data object by at least:
receiving, via the user-accessed application, data indicating update of the embedded app data object; and
causing, via interaction with the embedded application utilizing the data-driven connection, updating of the embedded app data object.



Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. Claims 34,36-39,41,43-46,48,50-53 are rejected under 35 U.S.C. §103 as being unpatentable over Demant et al(US 2012/0102414A1) in view of Petys et al(US 2017/0353468)     


Regarding claim 34, Demant teaches an apparatus comprising at least one processor and at least one non- transitory memory including computer-coded instructions thereon, the computer coded instructions, with the at least one processor, configure the apparatus to:
identify, by a user-accessed application via a data-driven connection, an embedded app data object maintained by an embedded application, (see Demant paragraph [0029],[0031] explains user input is received at client controller, Fig. 4,5)  
 wherein the data-driven connection authorizes an embedded app user account to enable access to functionality for updating the embedded app data object via the user-accessed application; (see Demant paragraph [0031] explains registered view elements to this data model are updated with current value)
 receive, by the user-accessed application, user interaction with an embedded app engagement element, the user interaction indicating update of the embedded app data object; (see Demant paragraph [0031] updated data of the UI model  to server controller)
and cause updating, , of the embedded app data object. (see Demant paragraph [0031] explains updated UI model and updates the business data bound to business model)  
Demant does not explicitly disclose by the user-accessed application via interaction with the embedded application utilizing the data-driven connection
However analogous art Petys explains updated application data to send to embedded mobile app, client/server send data to client server API of the app server. Contained within the data is the embedded mobile application name and account code associated with the application data.  (see paragraph [0034])  further explains authorization for applications(see paragraph[0013], [0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Demant with Petys enterprise business mobile dashboard.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to improve efficiency with multiple apps (See paragraph [0002],[0013]).  


Regarding claim 36, the modified Demant taught the apparatus according to claim 34, the apparatus further configured to: cause provisioning of a fully provisioned embedded app user account associated with the embedded application, 
wherein the fully provisioned embedded app user account enables access to advanced embedded application functionality for causing the updating of the embedded app data object. (see Petys paragraph [0024],[0028],[0037]-[0039] explains embedded  mobile apps modified to reflect change)  

Regarding claim 37, the modified Demant taught the apparatus according to claim 34, the apparatus further configured to: initiate the data-driven connection based at least in part on an application identifier associated with the user-accessed application.(see Petys paragraph [0032]-[0034] explains application name)  


Regarding claim 38, the modified Demant taught the apparatus according to claim 34, the apparatus further configured to: initiate the data-driven connection based at least in part on a device identifier associated with execution of the user-accessed application. (see Petys paragraph[0034] [0038] explains device identifier)  

Regarding claim 39, the modified Demant taught the apparatus according to claim 34, wherein to identify the embedded app data object the apparatus is configured to:
retrieve the embedded app data object based on an organization associated with a user account authorized via the data-driven connection.(see Petys paragraph[0034] [0038] explains embedded mobile app, and authentication)  


Regarding claim 41, Demant teaches a computer-executed method comprising:
identifying, by a user-accessed application via a data-driven connection, an embedded app data object maintained by an embedded application, wherein the data-driven connection authorizes an embedded app user account to enable access to functionality for updating the embedded app data object via the user-accessed application; (see Demant paragraph [0029],[0031] explains user input is received at client controller, Fig. 4,5)  
receiving, by the user-accessed application, user interaction with an embedded app engagement element, the user interaction indicating update of the embedded app data object; (see Demant paragraph [0031] explains registered view elements to this data model are updated with current value)and causing updating , of the embedded app data object. . (see Demant paragraph [0031] explains updated UI model and updates the business data bound to business model)  
Demant does not explicitly disclose by the user-accessed application via interaction with the embedded application utilizing the data-driven connection
However Petys explains updated application data to send to embedded mobile app, client/server send data to client server API of the app server. Contained within the data is the embedded mobile application name and account code associated with the application data.  (see paragraph [0034])  further explains authorization for applications(see paragraph[0013], [0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Demant with Petys enterprise business mobile dashboard.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to improve efficiency with multiple apps (See paragraph [0002],[0013]).  




Regarding claim 43, the modified Demant taught the computer-executed method according to claim 41, the computer- implemented method further comprising:
causing provisioning of a fully provisioned embedded app user account associated with the embedded application, wherein the fully provisioned embedded app user account enables access to advanced embedded application functionality for causing the updating of the embedded app data object. (see Petys paragraph [0024],[0028],[0037]-[0039] explains embedded  mobile apps modified to reflect change)  

Regarding claim 44, the modified Demant taught the computer-executed method according to claim 41, the computer- implemented method further comprising:
initiating the data-driven connection based at least in part on an application identifier associated with the user-accessed application. (see Petys paragraph [0032]-[0034] explains application name)  

Regarding claim 45, the modified Demant taught the computer-executed method according to claim 41, the computer- implemented method further comprising:
initiating the data-driven connection based at least in part on a device identifier associated with execution of the user-accessed application. (see Petys paragraph[0034] [0038] explains device identifier)  

Regarding claim 46, the modified Demant taught the computer-executed method according to claim 41, wherein identifying the embedded app data object comprises:
retrieving the embedded app data object based on an organization associated with a user account authorized via the data-driven connection. (see Petys paragraph[0034] [0038] explains embedded mobile app, and authentication)  


Regarding claim 48, Demant teaches a computer program product comprising at least one non-transitory computer-readable storage medium storing computer program code that, in execution with at least one processor, configures the at least one processor for:
identifying, by a user-accessed application via a data-driven connection, an embedded app data object maintained by an embedded application, (see Demant paragraph [0029],[0031] explains user input is received at client controller, Fig. 4,5)   wherein the data-driven connection authorizes an embedded app user account to enable access to functionality for updating the embedded app data object via the user-accessed application; (see Demant paragraph [0031] explains registered view elements to this data model are updated with current value)
receiving, by the user-accessed application, user interaction with an embedded app engagement element, the user interaction indicating update of the embedded app data object; (see Demant paragraph [0031] updated data of the UI model to server controller)and causing updating, of the embedded app data object. (see Demant paragraph [0031] explains updated UI model and updates the business data bound to business model)  
Demant does not explicitly disclose by the user-accessed application via interaction with the embedded application utilizing the data-driven connection
However Petys explains updated application data to send to embedded mobile app, client/server send data to client server API of the app server. Contained within the data is the embedded mobile application name and account code associated with the application data.  (see paragraph [0034])  further explains authorization for applications(see paragraph[0013], [0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Demant with Petys enterprise business mobile dashboard.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to improve efficiency with multiple apps (See paragraph [0002],[0013]).  


Regarding claim 49, the modified Demant taught the computer program product according to claim 48, the computer program product further configured for:
causing provisioning of a temporary embedded app user account associated with the embedded application, wherein the temporary embedded app user account enables access to first limited embedded application functionality for causing the updating of the embedded app data object.

Regarding claim 50, the modified Demant taught the computer program product according to claim 48, the computer program product further configured for:
causing provisioning of a fully provisioned embedded app user account associated with the embedded application, wherein the fully provisioned embedded app user account enables access to advanced embedded application functionality for causing the updating of the embedded app data object. (see Petys paragraph [0024],[0028],[0037]-[0039] explains embedded  mobile apps modified to reflect change)  

Regarding claim 51, the modified Demant taught the computer program product according to claim 48, the computer program product further configured for:
initiating the data-driven connection based at least in part on an application identifier associated with the user-accessed application. (see Petys paragraph [0032]-[0034] explains application name)  

Regarding claim 52, the modified Demant taught the computer program product according to claim 48, the computer program product further configured for:
initiating the data-driven connection based at least in part on a device identifier associated with execution of the user-accessed application. (see Petys paragraph [0034] [0038] explains device identifier)  

Regarding claim 53, the modified Demant taught the computer program product according to claim 48, wherein identifying the embedded app data object comprises:
retrieving the embedded app data object based on an organization associated with a user account authorized via the data-driven connection. (see Petys paragraph[0034] [0038] explains embedded mobile app, and authentication)  


Allowable Subject Matter

Claims 35, 40, 42, 47, 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478